United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   April 8, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 02-60542
                           Summary Calendar


ROOZBEH SHARIATZADEH

                       Petitioner

     v.

JOHN ASHCROFT, US ATTORNEY GENERAL

                       Respondent

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A72-908-785
                         --------------------

Before KING, Chief Judge, and WIENER and CLEMENT, Circuit Judges.

PER CURIAM:*

     Roozbeh Shariatzadeh challenges a final order of removal

issued by the Board of Immigration Appeals (the Board) on June 7,

2002.     The Board summarily affirmed the IJ’s decision pursuant to

8 C.F.R. § 3.1(a)(7).**

     Shariatzadeh argues that the Board failed to review the IJ’s

decision, thereby removing itself from a meaningful role in the

appeals process.    The Board’s summary affirmance pursuant to

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     **
       This provision has been renumbered. It is now 8 C.F.R.
§ 1003.1(a)(7). See 68 Fed. Reg. 9831 (Feb. 28, 2003).
                           No. 02-60542
                                -2-

8 C.F.R. § 3.1(a)(7) did not constitute a failure to review.        The

“streamlining” regulation, 8 C.F.R. § 3.1(a)(7), authorizes a

single Board member to affirm, without opinion, the results of an

immigration judge’s decision.   8 C.F.R. § 3.1(a)(7)(ii).     The

regulation designates the decision of the IJ, and not the Board’s

summary affirmance, as the proper subject of judicial review.

See 64 Fed. Reg. 56,137 (“[t]he decision rendered below will be

the final agency decision for judicial review purposes”); 64 Fed.

Reg. 56,138.

     Shariatzadeh argues that the IJ erred in ignoring the

testimony of his sister and in relying on alleged inconsistencies

in his testimony and in his prior application for labor

certification to make a negative credibility finding.    He

concedes, however, that the credibility issue did not affect the

IJ’s conclusion that he was statutorily ineligible for asylum

because of “firm resettlement” in the Netherlands.     See 8 C.F.R.

§ 208.13(c)(1)(2000); INA § 208(b)(2)(A)(vi), 8 U.S.C.

§ 1158(b)(2)(A)(vi).   He argues that his three and one-half years

in the Netherlands was not long enough to establish economic and

social ties and that he had no intent to settle permanently in

the Netherlands.   This argument is unavailing.   Shariatzadeh does

not argue that he falls within one of the two exceptions to firm

resettlement.   See 8 C.F.R. § 208.15(a), (b).    As substantial

evidence supports the IJ’s decision that he was firmly resettled,
                             No. 02-60542
                                  -3-

he cannot prevail.     INS v. Elias-Zacarias, 502 U.S. 478, 481

(1992).

     The IJ’s negative credibility determination had no effect on

the finding of firm resettlement.    As such, the negative

credibility finding is of no import in this appeal.

Shariatzadeh’s claim that the IJ ignored his sister’s testimony

is untrue; the IJ referenced his sister’s testimony several times

in his written decision.

     Shariatzadeh argues that the IJ’s negative credibility

findings resulted in the erroneous denial of his application for

voluntary departure.    Review of this issue is statutorily

precluded.   8 U.S.C. § 1229c(f).   Accordingly, his petition for

review is DENIED.

     PETITION FOR REVIEW DENIED.